Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Recipient of IDS, Amendment and Response dated11/17/21 is acknowledged.
Accordingly, claims 3, 5 and 9 have been canceled.
New claims 11-19 has been added by the above amendment. 
Claims 1-2, 6-8 and 10-19 are pending for examination. 
Instant claims have been amended to recite the amounts of Carbomer.

The following rejections new rejections replaces the previous rejections of record:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1-2, 4, 6-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al in view of CN 106691885 A to Zhaoxia et al., US 2016/0310401 to Greyson et al, Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) and WO 2012030750 A2 to Tamareselvy et al (cited on IDS dated 11/17/21).
Claims 1-2, 4, 6-8 and 11-18 are directed to a cosmetic composition for temporarily reshaping keratinous fibers, comprising: a) at least one cationically modified 
Claims 11-14 recite the amounts of the component a) and b), and claims 15-18 recite the ratios of components a) and b). 
Claim 10 is directed a method for temporarily reshaping keratinous fibers, in which a cosmetic composition according to claim 1 is applied to the keratinous fibers.
Instant claims 1 has been amended to recite “wherein Carbomer constitutes from about 0.2 to about 0.8 wt% of a total weight of the cosmetic composition”.
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygalactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Instant claims recite a degree of substitution (DS) of from about 0.1 to about 2.0, which falls within the range taught by Streuli. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance [0012] with the composition comprising cationically modified polygalactomannan, in particular 
	Streuli teaches that the composition further comprises along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or polyimide, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, malic acid). The organic acids such as lactic, citric or malic acid meet the instant organic acid of claim 7. Example 2 is directed to hair styling composition comprising a 0.5% guar hydroxypropyltrimonium chloride, 0.05% lactic acid, 3.33% of polyimide-1, 5% of ethyl ester of PV/MA copolymer, and 20% water, which meets instant claim 8.
For claim 6, Example 13 of Streuli teaches a hair styling gel composition comprising aminomethyl propanol (reads on instant alkanolamine of claim 7), 0.5% guar hydroxypropyltrimonium chloride, lactic acid, 3.33% of polyimide-1, 1% of ethyl ester of PV/MA copolymer. 
For the instant claimed molecular weight of guar hydroxypropyltrimonium chloride in the range of 50,000 to 70,000, Streuli teaches overlapping molecular weight of with that of the claimed about 5000 to 200000. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa (50,000 to 70,000). Table 1 of Greyson teaches that the application of the guar derivative  
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers plays the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 3 of Gruber shows significant the effect of molecular weight (viscosity) of the cationic polymer on deposition (p 125), with the deposition of the polymer on the hair increased with increasing molecular weight, and that higher molecular weight polymers form more viscous associative complexes, hindering the removal of the deposits form the hair during rinsing.  

   While Streuli teaches applying the composition comprising cationically modified guar for straightening or styling the hair, which reads the instant claimed cationically modified guar, Streuli does not teach the claimed maltodextrin/vinylpyrrolidone. 
In this regard, Zhaoxia teaches a hair styling composition, wherein the composition comprises a maltodextrin/NVP copolymer, and a cationic polymer. The invention also relates to a method for styling hair with the application of an effective amount of the hair styling composition [0002]. Zhaoxia teaches that the composition can provide good moisturizing and soft elasticity [0002, 0013]. Zhaoxia teaches a 
Both Streuli and Zhaoxia are directed to hair care composition and for hair styling, both comprising combination of polymers. In particular, both the references teach combination of cationic polymers such as polyquaternium-4 and polyquaternium-11, in hair styling compositions. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include maltodextrin/vinylpyrrolidone of Zhaoxia in the hairstyling composition of Streuli, comprising guar hydroxypropyltrimonium chloride (modified by the teachings of Greyson and Gruber), so as to arrive at the instant claimed combination of cationically modified guar, and maltodextrin/vinylpyrrolidone. One would have been motivated to do so because Zhaoxia teaches cationic polymers such as polyquaternium-4 and polyquaternium-11 provide much excellent hair styling effect in combination of maltodextrin/NVP. Accordingly, a skilled artisan would have been obvious for one of an 
With respect to amounts and ratios of cationic gaur and maltodextrin/NVP of claims 11-18, Zhaoxia teaches a combination of 0.1% to 10% maltodextrin/n-vinylpyrrolidone, in combination with other polymers, which meets instant range of claim 4. Zhaoxia teaches 0.1% to 5% cationic polymer [0020]. Streuli teaches 0.1% wt to 2 wt% of guar hydroxypropyltrimonium chloride. Thus, the combination of Streuli and Zhaoxia suggests amounts of cationic polymer or in particular, guar hydroxypropyltrimonium chloride, within the claimed range. Both polymers are taught for the same hair styling effect and therefore, it would have been obvious to choose the appropriate amounts or ratio of guar hydroxypropyltrimonium chloride and maltodextrin/n-vinylpyrrolidone, so as to provide the desired quality of hair styling. 
In response to the newly added amounts of Carbomer gelling agent, Carbomer, Streuli teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. 
It is noted that Example 13 of Streuli reference does not provide priority beyond the publishing date of 10/3/2019) with respect to Carbomer and its amounts. 
However, WO 2012030750 A2 to Tamareselvy et al (Tamareselvy) teaches hair care and personal care compositions acrylic copolymer which is crosslinked in the presence of different classes of crosslinking monomers, the polymer functions both as a fixative/film former and a thickening agent for hair styling (abstract). Tamareselvy 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Streuli et al (modified by the teachings of Zhaoxia et al., Greyson et al., and Gruber et al) by further including thickeners such as Carbopol (Carbomer), in amounts such as 0.6% (table 6, tables 9-10), because Tamareselvy et al (cited on IDS dated 11/17/21) that hair fixing polymers in combination with Carbopol polymers provide the desired gelling effect as well as hair styling effect.



3.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al in view of CN 106691885 A to Zhaoxia et al., US 2016/0310401 to Greyson et al, Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) and WO 2012030750 A2 to Tamareselvy et al (cited on IDS dated 11/17/21)., as applied to claims 1-2, 4, 6-8 and 10-18, and further in view of US 20140186284 to Sha et al (Sha).
The teachings of Streuli, Tamareselvy, Zhaoxia, Greyson and Gruber discussed above do not teach instant claim c) polyvinylpyrrolidone.
Zhaoxia recognizes polyvinylpyrrolidone (PVP) as a suitable polymer in hair styling compositions. However, Zhaoxia does not include PVP in their compositions. 
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. Sha reference also teaches Carbomer as a viscosity modifying agent, Carbomer [0046] for treating hair and providing hair conditioning.
.


4.	Claims 1-2, 4, 6-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al in view of Marshall et al. (Unique Styling Products Via Maltrodextrin/VP, 11-6-2012 http://www.happi.com/ contents/view features/2012-11-06/unique-styling-products-via-maltodextrinvp), US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) and WO 2012030750 A2 to Tamareselvy et al (cited on IDS dated 11/17/21).
The teachings of over Streuli et al, US 2016/0310401 to Greyson et al, Gruber et al and WO 2012030750 A2 to Tamareselvy et al have been discussed in the sections above and incorporated herewith.
   While Streuli teaches applying the composition comprising cationically modified guar for straightening or styling the hair, which reads the instant claimed cationically modified guar, Streuli does not teach the claimed maltodextrin/vinylpyrrolidone. 
In this regard, Marshall discloses a hair gel formulation with maltodextrin/VP copolymers from 4-25% as supplied (page 2 second paragraph from the bottom), wherein the as supplied Maltodextrin/VP copolymer is 25% solids solution in water (page 2 paragraph 6). Page 4 of Marshall describes 8% maltodextrin/VP (that falls within instant 0.1% to 10%) and 65.98% water (which meets instant at least 20% w/w). Marshall teaches 4% to 25% maltodextrin/n-vinylpyrrolidone, which overlaps with the instant claimed amounts (claims 4 and 14). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Both Streuli and Marshall are directed to hair care composition and for hair styling, both comprising combination of polymers. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include effective amount of maltodextrin/vinylpyrrolidone of Marshall in the hairstyling composition of Streuli, comprising guar hydroxypropyltrimonium chloride (modified by the teachings of Greyson and Gruber), so as to arrive at the instant claimed combination of cationically modified guar, and maltodextrin/vinylpyrrolidone and further providing an effective hair styling treatment. One would have been motivated to do so because Marshall teaches that Maltodextrin/VP imparts improves the performance of hair styling composition by allowing it to readily incorporate, provide 
With respect to amounts and ratios of cationic gaur and maltodextrin/NVP of the claims 11-18, as explained above, Streuli and Marshall references teach overlapping amounts of the instant claimed components a) and b) respectively. Both polymers are taught for the same hair styling effect and therefore, it would have been obvious to choose the appropriate amounts or ratio of guar hydroxypropyltrimonium chloride and maltodextrin/n-vinylpyrrolidone, so as to provide the desired quality of hair styling. 
In response to the newly added amounts of Carbomer gelling agent, Carbomer, Streuli teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. 
It is noted that Example 13 of Streuli reference does not provide priority beyond the publishing date of 10/3/2019) with respect to Carbomer and its amounts. 
However, WO 2012030750 A2 to Tamareselvy et al (Tamareselvy) teaches hair care and personal care compositions acrylic copolymer which is crosslinked in the presence of different classes of crosslinking monomers, the polymer functions both as a fixative/film former and a thickening agent for hair styling (abstract). Tamareselvy teaches the composition hair styling gel compositions and teaches that the hair styling or fixative polymers such as polyvinylpyrrolidone (PVP), PVP/VA, acrylates/hydroxyesters acrylate copolymers, acrylate copolymer (0006, 0011).  Tamareselvy also teaches addition of an auxiliary thickener, which is referred to under INCI name of Carbomer that includes several types of polymers under the name 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Streuli et al (modified by the teachings of Marshall et al., Greyson et al., and Gruber et al) by further including thickeners such as Carbopol (Carbomer), in amounts such as 0.6% (table 6, tables 9-10), because Tamareselvy et al (cited on IDS dated 11/17/21) that hair fixing polymers in combination with Carbopol polymers provide the desired gelling effect as well as hair styling effect.



5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al in view of Marshall et al. (Unique Styling Products Via Maltrodextrin/VP, 11-6-2012 http://www.happi.com/ contents/view features/2012-11-06/unique-styling-products-via-maltodextrinvp), US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) and WO 2012030750 A2 to Tamareselvy et al (cited on IDS dated 11/17/21), as applied to claims 1-2, 4, 6-8 and 10-18, and further in view of US 20140186284 to Sha et al (Sha).
The teachings of Streuli, Marshall, Greyson and Gruber discussed above do not teach instant claim c) polyvinylpyrrolidone.
Marshall recognizes polyvinylpyrrolidone (PVP) as a suitable polymer in hair styling compositions. However, Marshall does not include PVP in their compositions. 
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. Sha reference also teaches Carbomer as a viscosity modifying agent, Carbomer [0046] for treating hair and providing hair conditioning.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the teachings of Streuli (modified by Marshall, Greyson and Gruber references) by including PVP in a composition comprising cationic gaur trimonium hydrochloride and .

Double Patenting
6.	Claims 1-2, 4, 6-8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, 12, 14-19 and 21 of copending Application No. 16/717515 (US PGPUB 20200188273) in view of WO 2019/191747 to Streuli et al and CN 106691885 A to Zhaoxia et al.
Both instant and copending claims recite compositions, for treating and temporarily shaping keratinous fibers, and method of temporarily shaping keratinous fibers. Both sets of compositions recite the same cationically modified gaur derivatives such as Guar hydropropyltrimonium chloride and in the same amounts. The copending application claims further comprises an organic acid and an alkanolamines, similar to the instant dependent claims. Copending claim 14 also recites instant claimed polyvinylpyrrolidone (instant claim 19). Copending claims also recite the same cationically guar hydroxypropyltrimonium chloride having the same molecular weight 50,000 to 70,000 and same cationic degree of substitution in the range of 0.1 to 2, and further in the same amount as claimed in the instant application (0.1% to 10%).   
Copending claims do not recite the instant component b) maltodextrin/VP.  
Zhaoxia teaches a hair styling composition, wherein the composition comprises a maltodextrin/NVP copolymer, and a cationic polymer. The invention also relates to a method for styling hair with the application of an effective amount of the hair styling composition [0002]. Zhaoxia teaches that the composition can provide good moisturizing and soft elasticity [0002, 0013]. Zhaoxia teaches a combination of 0.1% to 10% maltodextrin/n-vinylpyrrolidone with other polymers such as cationic, anionic or zwitterionic polymers, so as to achieve the above hair styling effects [0017-0018, 0023], which meets instant claimed component b) of claim 1 and the specific polymers of 4-5. Further, the reference teaches 0.1% to 5% cationic polymer [0020], and an optional carrier. Zhaoxia particularly teaches cationic polymers such as polyquaternium-4, polyquaternium-11 or mixtures. [0047] teaches polyquaternium-4 (copolymer of hydroxyethyl cellulose and dimethyldiallyl ammonium chloride) and polyquaternium-11 (vinylpyrrolidone and dimethylaminoethyl methacrylate). The quaternized copolymers).  [0030] teaches a composition comprising maltodextrin/NVP (N-vinylpyrrolidone) copolymer, a cationic polymer, and a carrier preferably water or alcohols. [0040] that the composition exhibits a clear and transparent appearance and suitable rheology and good stability. 
Zhaoxia does not teach the instant cationic guar derivatives in combination with maltodextrin/VP.

However, Both Streuli and Zhaoxia are directed to hair care composition and for hair styling, both comprising combination of polymers. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include maltodextrin/vinylpyrrolidone of Zhaoxia in the hairstyling composition of the copending claims because, while Zhaoxia teaches the combination of  maltodextrin/NVP and cationic polymers, such as polyquaternium-4 and polyquaternium-11 provide excellent hair styling effect with good stability, viscosity and transparency; Streuli teaches employing a modified galactomannan and suggests combination of with at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) copolymers imparts effective hair styling. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance. Thus, Streuli also suggests cationic polymers that are also taught by Zhaoxia. Streuli and Zhaoxia constitute analogous art and are in the same field of endeavor as that of copending claims. Accordingly, a skilled artisan would have employed maltodextrin/NVP in the composition of composition of copending claims with an expectation to provide additional excellent hair styling benefit as well as clear and transparent appearance, with suitable rheology and good stability. 
. 
This is a provisional nonstatutory double patenting rejection.

7.	Claims 1-2, 4, 6-8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-19 of copending Application No. 16/717636 (US PGPUB 20200188275)in view of WO 2019/191747 to Streuli et al., and CN 106691885 A to Zhaoxia et al.
Both instant and copending claims recite compositions, for treating and temporarily shaping keratinous fibers, and method of temporarily shaping keratinous fibers. Both sets of compositions recite the same cationically modified gaur derivatives such as Guar hydropropyltrimonium chloride and in the same amounts, having the molecular weights, including the amended molecular weight range of 50000 to 70000. The copending application claims further comprises an organic acid and an alkanolamines, similar to the instant dependent claims. Instant claims have now been amended to include a new claim 19, which requires additional component c) 
 Copending claims do not recite the instant component b) maltodextrin/VP, and instead includes a component b) such as polyquaternium-28.  
Zhaoxia teaches a hair styling composition, wherein the composition comprises a maltodextrin/NVP copolymer, and a cationic polymer. The invention also relates to a method for styling hair with the application of an effective amount of the hair styling composition [0002]. Zhaoxia teaches that the composition can provide good moisturizing and soft elasticity [0002, 0013]. Zhaoxia teaches a combination of 0.1% to 10% maltodextrin/n-vinylpyrrolidone with other polymers such as cationic, anionic or zwitterionic polymers, so as to achieve the above hair styling effects [0017-0018, 0023], which meets instant claimed component b) of claim 1 and the specific polymers of 4-5. Further, the reference teaches 0.1% to 5% cationic polymer [0020], and an optional carrier. Zhaoxia particularly teaches cationic polymers such as polyquaternium-4, polyquaternium-11 or mixtures. [0047] teaches polyquaternium-4 (copolymer of hydroxyethyl cellulose and dimethyldiallyl ammonium chloride) and polyquaternium-11 (vinylpyrrolidone and dimethylaminoethyl methacrylate). The quaternized copolymers).  [0030] teaches a composition comprising maltodextrin/NVP (N-vinylpyrrolidone) copolymer, a cationic polymer, and a carrier preferably water or alcohols. [0040] that the composition exhibits a clear and transparent appearance and suitable rheology and good stability. Zhaoxia does not teach the instant cationic guar derivatives in combination with maltodextrin/VP.

However, Both Streuli and Zhaoxia are directed to hair care composition and for hair styling, both comprising combination of polymers. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include maltodextrin/vinylpyrrolidone of Zhaoxia in the hairstyling composition of the copending claims because, while Zhaoxia teaches the combination of  maltodextrin/NVP and cationic polymers, such as polyquaternium-4 and polyquaternium-11 provide excellent hair styling effect with good stability, viscosity and transparency; Streuli teaches employing a modified galactomannan and suggests combination of with at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) copolymers imparts effective hair styling. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance. Thus, Streuli also suggests cationic polymers that are also taught by Zhaoxia. Streuli and Zhaoxia constitute analogous art and are in the same field of endeavor as that of copending claims. Accordingly, a skilled artisan would have employed maltodextrin/NVP in the composition of composition of copending claims with an expectation to provide additional excellent hair styling benefit as well as clear and transparent appearance, with suitable rheology and good stability. 
. 
This is a provisional nonstatutory double patenting rejection.


8.	Claims 1-2, 4, 6-8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, and 10-13 of copending Application No. 16/718048 (US PGPUB 20200188278) in view of in view of WO 2019/191747 to Streuli et al., and CN 106691885 A to Zhaoxia et al. 
Both instant and the copending claims recite the same cationically modified gaur, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight, including the amended molecular weight range of 50000 to 70000, and the same degree of substitution. The copending application claims further comprises an organic acid and an alkanolamines and polyvinylpyrrolidone similar to the instant dependent claims. 

Copending claims do not recite the instant component b) maltodextrin/VP, and instead includes copolymers derived from quaternized vinylimidazole and vinylpyrrolidone as monomers. Copending claims fail to include alkanolamine.
Zhaoxia teaches a hair styling composition, wherein the composition comprises a maltodextrin/NVP copolymer, and a cationic polymer. The invention also relates to a method for styling hair with the application of an effective amount of the hair styling composition [0002]. Zhaoxia teaches that the composition can provide good moisturizing and soft elasticity [0002, 0013]. Zhaoxia teaches a combination of 0.1% to 10% maltodextrin/n-vinylpyrrolidone with other polymers such as cationic, anionic or zwitterionic polymers, so as to achieve the above hair styling effects [0017-0018, 0023], which meets instant claimed component b) of claim 1 and the specific polymers of 4-5. Further, the reference teaches 0.1% to 5% cationic polymer [0020], and an optional carrier. Zhaoxia particularly teaches cationic polymers such as polyquaternium-4, polyquaternium-11 or mixtures. [0047] teaches polyquaternium-4 (copolymer of hydroxyethyl cellulose and dimethyldiallyl ammonium chloride) and polyquaternium-11 (vinylpyrrolidone and dimethylaminoethyl methacrylate). The quaternized copolymers).  [0030] teaches a composition comprising maltodextrin/NVP (N-vinylpyrrolidone) copolymer, a cationic polymer, and a carrier preferably water or alcohols. [0040] that the composition exhibits a clear and transparent appearance and suitable rheology and good stability. Zhaoxia does not teach the instant cationic guar derivatives in combination with maltodextrin/VP.

However, Both Streuli and Zhaoxia are directed to hair care composition and for hair styling, both comprising combination of polymers. In particular, both the references teach combination of quaternized polymers such as polyquaternium-4 and polyquaternium-11, in hair styling compositions. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include maltodextrin/vinylpyrrolidone of Zhaoxia, and alkanolamine of Streuli, in the hairstyling composition of the copending claims because, while Zhaoxia teaches the combination of  maltodextrin/NVP and cationic polymers, such as polyquaternium-4 and polyquaternium-11, provide excellent hair styling effect with good stability, viscosity and transparency; Streuli teaches employing a modified galactomannan with at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) copolymers imparts effective hair styling. 
Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance. Accordingly, a skilled artisan would have employed maltodextrin/NVP of Zhaoxia and further include alkanolamine in hair styling composition as a suitable hair cosmetic additive taught by Streuli, in the composition of composition of copending claims with an expectation to provide additional excellent hair styling benefit as well as clear and transparent appearance, with suitable rheology and good stability.
. 
This is a provisional nonstatutory double patenting rejection.

9.	Claims 1-2, 4, 6-8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-20 of copending Application No. 16/718080 (US PGPUB 20200188280) in view of in view of WO 2019/191747 to Streuli et al., and CN 106691885 A to Zhaoxia et al. 
Both instant and the copending claims recite the same cationically modified gaur, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight, including the amended molecular weight range of 50000 to 70000, and the same degree of substitution. The copending claims further comprises an organic acid and an alkanolamines and polyvinylpyrrolidone similar to the instant dependent claims. 
Copending claims further recite instant claimed Carbomer, in the claimed amounts.

Zhaoxia teaches a hair styling composition, wherein the composition comprises a maltodextrin/NVP copolymer, and a cationic polymer. The invention also relates to a method for styling hair with the application of an effective amount of the hair styling composition [0002]. Zhaoxia teaches that the composition can provide good moisturizing and soft elasticity [0002, 0013]. Zhaoxia teaches a combination of 0.1% to 10% maltodextrin/n-vinylpyrrolidone with other polymers such as cationic, anionic or zwitterionic polymers, so as to achieve the above hair styling effects [0017-0018, 0023], which meets instant claimed component b) of claim 1 and the specific polymers of 4-5. Further, the reference teaches 0.1% to 5% cationic polymer [0020], and an optional carrier. Zhaoxia particularly teaches cationic polymers such as polyquaternium-4, polyquaternium-11 or mixtures. [0047] teaches polyquaternium-4 (copolymer of hydroxyethyl cellulose and dimethyldiallyl ammonium chloride) and polyquaternium-11 (vinylpyrrolidone and dimethylaminoethyl methacrylate). The quaternized copolymers).  [0030] teaches a composition comprising maltodextrin/NVP (N-vinylpyrrolidone) copolymer, a cationic polymer, and a carrier preferably water or alcohols. [0040] that the composition exhibits a clear and transparent appearance and suitable rheology and good stability. Zhaoxia does not teach the instant cationic guar derivatives in combination with maltodextrin/VP.
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least 
However, Both Streuli and Zhaoxia are directed to hair care composition and for hair styling, both comprising combination of polymers. In particular, both the references teach combination of quaternized polymers such as polyquaternium-4 and polyquaternium-11, in hair styling compositions. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include maltodextrin/vinylpyrrolidone of Zhaoxia and alkanolamine of Streuli, in the hairstyling composition of the copending claims because, while Zhaoxia teaches the combination of  maltodextrin/NVP and cationic polymers, such as polyquaternium-4 and polyquaternium-11, provide excellent hair styling effect with good stability, viscosity and transparency; Streuli teaches employing a modified galactomannan with at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) copolymers imparts effective hair styling. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance. Accordingly, a skilled artisan would have employed maltodextrin/NVP of Zhaoxia and further include alkanolamine in hair styling composition as a suitable hair cosmetic additive taught by Streuli, in the composition of composition of copending claims with an expectation to provide additional excellent hair styling benefit as well as clear and transparent appearance, with suitable rheology and good stability.
With respect to the claims 11-18 reciting the amounts of components a) and b) and further their ratios, Zhaoxia teaches the amounts of maltodextrin/NVP within the . 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.

Rejections under 35 USC 103(a):
Applicants argue that instant claim 1 has been amended to recite the amounts of Carbomer and that the reference combinations of record i.e., WO 2019/191747 to Streuli et al., CN 106691885 to Zhaoxia, Greyson and Gruber; AND WO 2019/191747 to Streuli et al., Marshall, Greyson and Gruber do not teach the gelling agent and its amounts. Applicants argue that, with respect to carbomer, Example 13 of Streuli reference does not provide priority beyond the publishing date of 10/3/2019) and therefore the reference does not provide support for the instant carbomer and the amounts of the same. In response to the argument, the above rejections have been withdrawn. However, a new reference, cited on IDS filed 11/17/21, have been applied to 
With respect to the Double patenting rejections Applicants note that the primary references for these rejections and the instant Application are commonly owned by Henkel AG & Co. KGaA. Applicants request that the Office holds the provisional non-statutory double patenting rejections in abeyance until a time in which the Office provides an indication of allowable subject matter in the instant claims. At such a time, if the state of the instant claims are anticipated by or would have been obvious over the claims of the co-pending Applications, Applicants will file corresponding Terminal Disclaimers.
 However, Applicants’ response does not provide any arguments regarding the merits of the double patenting rejections and further the argument that the primary references and the instant Application are commonly owned by Henkel AG & Co. KGaA is not found persuasive. Since none of the claims are found allowable at this time, the double patenting rejections have been maintained. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/17/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611